DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. A number of factors must be considered in assessing the enablement of an invention, including the following:  the breadth of the claims, the amount of experimentation necessary, the guidance provided in the specification, working examples provided, predictability, and the state of the art.  See In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).
Regarding claims 1-7, 9-18 and 20, claims 1 and 14 recite an integrated, carded, staple fiber nonwoven or nonwoven having a Z-Compliance Index of between 50 mm3/N and 120 mm3/N as measured according to the Z-Compliance Index and Percent Recovery Measurement Method, wherein the integrated nonwoven has a first side and a second side and wherein the first side has a higher amount of absorbent fibers than the second side.  Applicants’ specification at page 3 lines 24-30 recites that the Z-Compliance Index measures the “cushiness” of the nonwoven, and that there is no theoretical maximum value for the Z-Compliance Index.  Applicants’ specification at page 4 lines 8-14 teaches that the nonwovens may further (sic) a Percent Recovery of at least 50% measured by the Z-Compliance Index and Percent Recovery Measurement Method.  Applicants’ specification recites two Examples of specific structures comprising three carded strata, wherein the nonwovens are recited to have a Z-Compliance Index within the claimed range.  However, there is no indication in the Examples as to whether each carded nonwoven comprises a first side with a higher amount of absorbent fibers than a second side, as presently claimed.
	Based on Applicants’ disclosure, including absent any indication as to a minimum Z-Compliance Index, it is unclear how one of ordinary skill would be capable of manipulating the Z-Compliance Index value within the claimed range.  Applicants’ specification merely recites how to measure the value without any indication as to what variables exist in order to arrive at the claimed value range.  Note that a search of the property “Z-Compliance Index” only indicates cases filed by assignee since 2019 reciting the claimed property.  Therefore, the property is clearly not widely known.  Additionally, note that claim 14 only recites “a nonwoven” without any corresponding structure or composition other than the higher amount of absorbent fibers on a first side, yet such a nonwoven comprises both a claimed Horizontal Bending Drop and a Z-Compliance Index, thereby claiming a product solely by a property and encompassing any other nonwoven structure which could potentially be later created.  Therefore, without any further information as to what structure or composition are required to necessarily arrive at property which appears to be newly discovered, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14-18 and 20, claim 14 recites that the nonwoven has a first side and a second side, wherein there is a higher amount of absorbent fibers on first side than the second side.  Claim 14 does not recite that the nonwoven comprises absorbent fibers.  It is unclear if the nonwoven comprises absorbent fibers with the higher amount of absorbent fibers on a first side of the nonwoven, or if the absorbent fibers are deposited on the nonwoven on a first side such that the absorbent fibers are present in a higher amount than the second side.  Note that if the nonwoven comprises absorbent fibers, the recitation of absorbent fibers lacks antecedent basis in the claims.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2014/0343523 to Viens in view of US Pub. No. 2008/0312622 to Hundorf.
Regarding claims 1-4, 6, 7, 11-18, and 20, Viens teaches a hydroentangled fibrous structure incorporated into an absorbent article (Viens, Abstract), including a topsheet, an absorbent core, a hydroentangled secondary topsheet between the topsheet and the absorbent core, and a backsheet (Id., paragraphs 0012, 0044). Viens teaches that structure includes about 30% to about 60% by weight of cellulosic fibers, about 5% to about 30% by weight of non-cellulosic fibers, and about 30% to about 55% by weight of polyolefin-based binder fibers (Id., paragraph 0010).  Viens teaches that the fibrous structure may be formed from a carded nonwoven (Id., paragraphs 0028, 0057).  Viens teaches that the cellulosic fibers can be rayon or other suitable cellulosic fibers such as cotton, having a decitex in the range of about 1.3 to about 7.0 and having a staple length (Id., paragraph 0051).  Viens teaches that the non-cellulosic fibrous component can be polyethylene terephthalate fibers having a dtex in the range of about 3.5 to about 12.0 and a staple length, which can be spiral-shaped and hollow (Id., paragraph 0053).  Viens teaches that the polyolefin-based binder fibrous component comprises bicomponent fibers (Id., paragraphs 0053, 0054).  Viens teaches that the secondary topsheet may have a basis weight of 90 gsm or less, or a basis weight in the range of about 45 gsm to about 60 gsm (Id., paragraph 0048).  Viens teaches that the absorbent core comprises a fluid storage layer including superabsorbent material, such as being solely made of the superabsorbent material (Id., paragraphs 0041, 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the hydroentangled secondary topsheet of Viens, wherein the secondary topsheet is formed from a carded staple fiber nonwoven having the composition by weight of cellulosic fibers, non-cellulosic fibers and polyolefin-based binder fibers, such as within the claimed ranges, motivated by the desire of forming a conventional secondary topsheet for an absorbent article based on the totality of the teachings of Viens.
Viens does not appear to teach the claimed structure and additional acquisition layers.  However, Hundorf teaches a similar absorbent article comprising a topsheet, a backsheet, and an absorbent core, with a liquid acquisition system disposed between the topsheet and the wearer facing side of the absorbent core (Hundorf, Abstract).  Hundorf teaches that the acquisition system may comprise a single layer or multiple layers, such as an upper and a lower acquisition system to receive a surge of liquid (Id., paragraph 0051).  Hundorf teaches that the upper acquisition layer may comprise a nonwoven without cellulosic fibers, and the lower acquisition layer may comprise cellulosic fibers mixed with polymeric fibers (Id., paragraph 0053).  Hundorf teaches that the lower acquisition layer may comprise from about 30% to about 95% by weight cellulosic fibers (Id.).  Hundorf teaches that the upper acquisition layer may comprise a material that provides good recovery when external pressure is applied, including at least a portion of fibers exhibiting a spiral-crimp (Id., paragraph 0063).  Hundorf teaches that the article has improved liquid handling characteristics, superior dryness and is more comfortable to wear (Id., paragraph 0004). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the hydroentangled secondary topsheet of Viens, wherein the secondary topsheet comprises upper and lower layers hydroentangled such that the lower layer comprises a higher amount of cellulosic fibers, as taught by Hundorf, motivated by the desire of forming a conventional secondary topsheet for an absorbent article comprising layers known in the art as being predictably suitable for absorbent articles, where improved liquid handling characteristics, superior dryness and comfort are desired.
The prior art combination does not appear to teach the claimed Horizontal Bending Drop and Z-Compliance Index and the Percent Recovery.  However, the prior art combination teaches a substantially similar structure and composition as claimed, including a corresponding basis weight, which is used in a similar manner as claimed.  Therefore, although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 20, Viens does not appear to teach a package comprising a plurality of absorbent articles.  However, absorbent articles are widely known to be packaged for convenience and for ease of transport.  Therefore, Examiner takes Official Notice that pluralities of absorbent articles are widely known to be packaged as claimed (not traversed).

Claims 1-7, 9-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Viens in view of Hundorf and USPN 5,304,161 to Noel.
Regarding claims 1-7, 9-18 and 20, the teachings of the prior art combination set forth above are incorporated here.  The prior art combination appears to suggest the claimed structure. Alternatively, in the event that the prior art combination does not establish the claimed structure wherein the nonwovens are integrated by hydroentangling, Noel teaches a similar absorbent article comprising a topsheet, backsheet and absorbent core, wherein the core comprises at least one rapid acquiring acquisition/distribution layer (Noel, Abstract). Noel teaches that the acquisition/distribution layer may comprise more than one pair of acquisition/distribution layers, laminates of material or several sheets or webs (Id., column 11 lines 15-37).  Noel teaches that the acquisition/distribution layers can be comprised at least partially of natural fibers, such as cotton fibers, and synthetic fibers, such as polyethylene terephthalate (Id., column 12 lines 40-62).  Noel teaches that the acquisition/distribution layers are fibrous nonwoven webs comprising staple fibers (Id., column 12 line 63 to column 13 line 2).  Noel teaches interconnecting or joining multiple acquisition layers by joining part of the layers together (Id., column 24 lines 1-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the hydroentangled secondary topsheet of the prior art combination, wherein the nonwovens are interconnected, as taught by Noel, motivated by the desire of forming a conventional secondary topsheet for an absorbent article comprising layers which are joined to form a structure known in the art as being predictably suitable for absorbent articles.

Regarding claim 5, the prior art combination does not appear to teach the claimed thickness as measured at the claimed pressure.  However, Noel teaches a similar absorbent article comprising a topsheet, backsheet and absorbent core, wherein the core comprises at least one rapid acquiring acquisition/distribution layer (Noel, Abstract). Noel teaches that the acquisition/distribution layer may comprise more than one pair of acquisition/distribution layers, laminates of material or several sheets or webs (Id., column 11 lines 15-37).  Noel teaches that the acquisition/distribution layers can be comprised at least partially of natural fibers, such as cotton fibers, and synthetic fibers, such as polyethylene terephthalate (Id., column 12 lines 40-62).  Noel teaches that the acquisition/distribution layers are fibrous nonwoven webs comprising staple fibers (Id., column 12 line 63 to column 13 line 2).  Noel teaches that the acquisition/distribution layers may be carded and thermally bonded nonwovens having a basis weight from about 17 to about 270 gsm, such as from about 17 to about 135 gsm, and a density from about 0.02 to about 0.10 g/cc, such as from about 0.03 to about 0.05 g/cc, measured under a load of 0.1 psi (Id., column 13 line 44 to column 14 line 42).  Note that a load of 0.1 psi is equivalent to about 0.69 kPa.  Therefore, it is reasonable for one of ordinary skill to expect that thickness determined at about 0.69 kPa would be substantially similar to a thickness determined at 0.85 kPa as claimed.
The acquisition/distribution layers of Noel are structurally and compositionally similar to the secondary topsheet of the prior art combination, including positioned in a similar manner between a topsheet and an absorbent core.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the hydroentangled secondary topsheet of the prior art combination, wherein the secondary topsheet comprises a density and basis weight, and a corresponding thickness such as within the claimed range, as taught by Noel, motivated by the desire of forming a conventional secondary topsheet for an absorbent article comprising a thickness known in the art as being predictably suitable for absorbent articles.
Regarding claims 9, 10, 17 and 18, the prior art combination does not appear to teach at least two strata or an additional acquisition layer.  However, Noel teaches that the acquisition/distribution layer may comprise more than one pair of acquisition/distribution layers, laminates of material or several sheets or webs, wherein the layers comprise natural fibers and synthetic fibers.  Noel teaches that the layers may comprise binder fibers (Noel, column 13 lines 22-43).  Noel teaches that the acquisition layer takes in exudates and that the distribution layer transport exudates to other areas of the absorbent article (Id., column 11 lines 38-68). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the hydroentangled secondary topsheet of the prior art combination, wherein the secondary topsheet comprises additional bonded layers, such as another secondary topsheet layer or a distribution layer, as taught by Noel, motivated by the desire of forming a conventional secondary topsheet for an absorbent article comprising layers known in the art as being predictably suitable for absorbent articles, based on the desired absorption and transport of exudate and comfort.
Regarding claim 11, the claimed Percent Recovery appears to be present in the invention of Viens. Alternatively, Noel teaches that the acquisition/distribution layers are sufficiently wet resilient that they have post-compression recover of at least about 80% (Noel, column 15 lines 36-52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the hydroentangled secondary topsheet of the prior art combination, wherein the secondary topsheet comprises a Percent Recovery, as taught by Noel, motivated by the desire of forming a conventional secondary topsheet for acquisition layers in an absorbent article comprising a percent recovery known in the art as being predictably suitable for acquisition layers having desirable wet resiliency.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 19 of copending Application No. 16/829,000 (reference application). The claims at issue appear to be substantially similar and overlapping in scope, and they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed November 9, 2022, have been fully considered but they are not persuasive.  Regarding the 35 U.S.C. 112 (a) rejection, Applicants argue that the Application provides two complete Examples of integrated nonwoven material having the properties recited, which bear a reasonable correlation to the entire scope of both claims 1 and 14.  Examiner respectfully disagrees.  As set forth above, although Applicants rely on the two Examples to establish enablement support for the claimed invention, the Examples require three carded nonwovens, and there is no indication in the Examples as to whether each carded nonwoven comprises a first side with a higher amount of absorbent fibers than a second side, as presently claimed.  Therefore, it is unclear how one of ordinary skill could form the claimed invention requiring a single integrated nonwoven as claimed, wherein the only requirements are either a plurality of absorbent fibers, stiffening fibers and resilient fibers (as recited in claim 1) or a higher amount of absorbent fibers on a first side than a second side (as recited in claim 14). Since the recitation of a Z-Compliance Index appears to be a previously unknown and widely unknown property, and since Applicants’ specification does not recite a known or commonly known minimum value, it is unclear how one of ordinary skill could manipulate the claimed structure to arrive at the claimed Z-Compliance Index value.
Applicants argue that Hundorf’s upper and lower acquisition layer appear to remain separate/separable, and that Hundorf appears to contemplate that only one of the upper and lower acquisition layers is a nonwoven.  Examiner respectfully disagrees.  There is no indication in Hundorf that the layers are intended to be separable or only comprise a single nonwoven.  For example, Hundorf teaches that suitable non-woven material for the upper and lower acquisition layers includes an SMS material (Hundorf, paragraph 0057).  Additionally, Viens establishes that the secondary topsheet, which is equivalent to the acquisition layer of Hundorf, is hydroentangled. Note that Noel establishes that it was known in the art to interconnect or join multiple acquisition layers by joining part of the layers together (see Noel at column 24 lines 1-28).
Applicants’ statement regarding the Double Patenting Rejection above is noted.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786